PD-0331_PD-0340-15
                                                                  COURT OF CRIMINAL APPEALS
                           COURT OF CRIMINAL APPEALS                   MAR 27 2015
                                 AUSTIN, TEXAS



William Arthur Mcintosh,               §
                   Petitioner          S           PDR Case Ho.
vs.                                    $           Appeal No. 10-15-00055-CR etal.
                                       §
THE STATE OF TEXAS                     §           Trial Ct. Ho. 20084Cr et.al.
                  Respondent           §
           PETITIONER'S [FIRST] MOTION FOR EXTENSION OF TIME TO FILE
                       PETITION FOR DISCRETIONARY REVIEW


TO THE MOST HONORABLE COURT OF CRIMINAL APPEALS;

      COMBS NOW, William Arthur Mcintosh, "Petitioner", Pro Se and respectfully
files this his [First] Motion for Extension of Time to File Petition For
Discretionary Review ("PDR"), pursuant to TEX. R. APP. P. ®Q8ftDOraiimNti. APPEALS
further show this most honorable court the following:                  [y]/\R 27 26^5
                                       I.
                                                                    Abel Acosta, Clerk
      The Petitioner's PDR is due in this Court opn or before April 4, 2015.
                                      II.

      The petitioner needs athirty (35) day extension of time to finish his
PDR, then get it copied and mailed into this court.
                                      III.

      The Tenth District Court of Appeals DENIED Petioiner's Appeal of his
Motion for Out of Time New Trial, MEMORANDUM OPINION ON March 5, 2015.
Petitioner is an incarcerated individual and is allowed about two hours a
day in the Unit law library. With this being the case it takes a little longer
to get the neccessary research completeed. After which Petitioenr has to
mail out the original and get copies made and sent to this court. At this
tim ePetitioenr feels that a ***** H») day extension of time would work
well to complete and file his PDR.
                                                IV.


      This is the Petitioner's              [First]    request   for an extension of tim eto

file PDR. He files this motion in good faith, not to cause any               undue delays,

nor to harass the Respondent.

                                                V.


      WHREEFORE, PREMISISES CONSIDERED, the              Petitioner    respectfully   prays
this most Honorable would GRANt this Motion, extending the deadline to file
PDR by.UiH.LV (39) days.
             1                                  VI.

      I, _William Arthur Mclntsh, TDCJ-ID no. 688254, being presently illegally
incarcerated under an uncontroverted, illegal null and void judgemtn of

conviction       and   sentence   -    in    the French M. Robertson Unit of the TDCJ-CId

system,   in Jones County,            Texas,    do herby verify and declare under penalty
of perjruy that the foregoing MOTION and STATEMENTS made herein are all true
and   correct.




Respectfully Submitted,



//JJJ-JLA*{.
William A. Mcintosh
Petitioner, Pro Se
TDCJ-ID no. 688254
Robertson Unit
12071 F.M. 3522
Abilene, Texas 79601

                                                VII.
                                           IN THE
                             COURT OF CRIMINAL APPEALS
                                        AUSTIN, TEXAS



WILLIAM ARTHUR MCINTOSH                         §
                Petitioner                      §        PDR Case no.

VS.                                             $        Appeal No. 10-15-00055-CR et.ai.
                                                §
THE STATE OF TEXAS                              §        TRial Court no. 20084CR et.al
                                                §

           PETITIONER MCINTOSH'S DECLARATION OF INABILITY TO PAY COST



      NOW RESPECTFULLY CONES: William Arthur Mcintosh, TDCJ-ID no. 688254 and

declares   that I    am   unable to pay any court costs related to a PETITION FOR
DISCRETION   ARY REVIEW     (PDR)       under   TEX. R. APP. P. 68 and request leave of
court to proceed In Forma Pauperis in the accompanying case and would further
show the court:

           In the past Petitioner has filed a Chapter 64 DNa
           motion for appointment of counsel. Petitioenr was
           found to be indigent then and since circumstance
           have not changed since. I presume that I am still
           considered to be indigent under article 26.04(p)
           C.CR.P.


     I, William Arthur Mcintosh, TDCJ-ID no. 68854 , being presently
incarcerated in the French M. Robertson Unit of the TDCJ-CID system, in JOnes
County, Texas do hereby verify and declare under penalty of perjury that the
foregoing DECLARATION and STATEMENTS made herein are all true and correct.

Respectfully Submitted,             -


William Arthru McINtosh
French M. Robertson Unit
12071 F.M. 3522
Abilene, Texas 79601
TDCJ-/ID no. 688254